DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (line 2) “spigot and including” should recite --spigot including--.
In claim 1 (line 6) “plastic-and, ” should recite --plastic, and--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 8,500,110) in view of Mao-Cheia (US 2015/0043965).
As to claims 1, 2 and 4, Allen discloses a frameless glass fencing spigot for a frameless glass fencing installation, the frameless glass fencing spigot including (i) a post portion 3,4 defining a slot of fixed width operatively adapted to hold a portion of a panel 53 of the frameless glass fencing installation, and (ii) an attachment formation 12 operatively adapted to secure the post portion in an upright orientation, wherein the post portion and the attachment formation are of unitary construction (foot 12 and clamp jaws 3,4 are preferably integrally formed as a unitary member; C2 L15-16, C6 L16-18; Figures 1-11,17a-17d).
Allen fails to explicitly disclose that the frameless glass fencing spigot is produced from an engineering plastic including a reinforcing filler selected from the group consisting of glass fibre and carbon fibre; wherein the engineering plastic is covered with an exterior coating.  
Mao-Cheia a frameless glass panel fencing spigot 12,14 produced from an engineering plastic including a reinforcing filler comprising glass fibre; wherein engineering plastic is covered with an exterior coating comprising stainless steel plating 36,38; the glass fiber reinforced plastic material providing for a cost-effective, aesthetically-pleasing strong, durable panel component, and the stainless steel coating providing for a corrosion resistant, durable, aesthetically-pleasing panel component (Figures 1-3; paragraph [0006-0007,0022,0025,0031]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frameless glass panel fencing spigot disclosed by Allen wherein the fencing spigot comprises an engineering plastic comprising a base material and a reinforcing filler comprising glass fibre covered with an exterior coating comprising stainless steel plating, as taught by Mao-Cheia, in order to provide for a more cost-effective, aesthetically-pleasing, corrosion resistance, strong, durable fencing spigot.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Mao-Cheia, as applied to claims 1 and 2 above, and further in view of Bol (US 2011/0164408).
As to claims 6 and 15, Allen as modified by Mao-Cheia disclose a frameless glass fencing component wherein the engineering plastic is nylon (Mao-Cheia paragraph [0022]).
Allen as modified by Mao-Cheia fail to disclose a frameless glass fencing component wherein the engineering plastic is selected from the group consisting of an epoxy vinyl ester resin, a polyamide, a polyarylamide, a polyarylamide with glass fibre reinforcement having a concentration of between 50% to 60% by volume, and an epoxy vinyl ester resin that includes glass fibre reinforcement having a concentration of between 50% to 70% by volume.  Mao-Cheia does not disclose any structural or functional significance as to the specific polymeric material.
Bol teaches a fencing component wherein an engineering plastic comprises an epoxy vinyl ester resin; the vinyl ester material providing for a strong, durable fencing component (paragraphs [0035,0047]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frameless glass fencing component disclosed by Allen as modified by Mao-Cheia wherein the engineering plastic comprises an epoxy vinyl ester resin, as taught by Bol, in order to provide for a strong, durable fencing component.
Furthermore, Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frameless glass fencing component disclosed by Allen as modified by Mao-Cheia wherein the engineering plastic comprises an epoxy vinyl ester resin, as Mao-Cheia does not disclose any structural or functional significance as to the specific polymeric material, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Allen fails to disclose a frameless glass fencing spigot wherein the post portion and the attachment formation are of unitary construction.
Examiner disagrees.  As to claim 1, Allen discloses a frameless glass fencing spigot wherein the post portion 3,4 and the attachment formation 12 are of unitary construction (foot 12 and clamp jaws 3,4 are preferably integrally formed as a unitary member; C2 L15-16, C6 L16-18; Figures 1-11,17a-17d).
Examiner notes that Column 2 Lines 15-16 and Column 6 Lines 16-18 of the Allen reference clearly and explicitly state that foot 12 and clamp jaws 3,4 are preferably integrally formed as a unitary member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/09/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619